     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 1 of 17



 1 Kristie L. Fischer
 2 2565 Coral Sky Court,
   Las Vegas, Nevada 89142
 3 Telephone: (702) 218-0253
 4 Email: fischer.kristie@gmail.com
 5
 6 Of Counsel to:
   Credit Repair Lawyers of America
 7
   22142 West Nine Mile Road
 8 Southfield, MI 48033
   Telephone: (248) 353-2882
 9
   Facsimile: (248) 353-4840
10
11 Attorneys for Plaintiff,
   Doherty Pierson III
12
13                        IN UNITED STATES DISTRICT COURT

14                            FOR THE DISTRICT OF NEVADA

15
16 Doherty Pierson III,                       Case No.:
17
                   Plaintiff,
18
19        vs.                                 COMPLAINT

20 Equifax Information Solutions, LLC,
21 a foreign limited liability company,       JURY TRIAL DEMAND
   Trans Union, LLC,
22 a foreign limited liability company,
23 EOS CCA,
   a foreign corporation,
24 Audit & Adjustment Company, Inc.,
25 a foreign corporation,
26              Defendants.
27
28
                                          1
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 2 of 17



 1 NOW COMES THE PLAINTIFF, DOHERTY PIERSON III, BY AND THROUGH
 2
   COUNSEL, KRISTIE L. FISCHER, and for his Complaint against the Defendants,
 3
 4 pleads as follows:
 5                                   JURISDICTION
 6
      1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8    2. This is an action brought by a consumer for violation of the Fair Credit
 9
         Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11
                                          VENUE
12
13    3. The transactions and occurrences which give rise to this action occurred in the

14       City of Las Vegas, Clark County, Nevada.
15
      4. Venue is proper in the District of Nevada, Las Vegas Division.
16
17                                       PARTIES
18
19    5. Plaintiff is a natural person residing in City of Las Vegas, Clark County,

20       Nevada.
21
      6. The Defendants to this lawsuit are:
22
23          a. Equifax Information Services, LLC (“Equifax”) is a foreign limited
24             liability company that conducts business in the state of Nevada;
25
            b. Trans Union, LLC (“Trans Union”) is a foreign limited liability company
26
27             that conducts business in the state of Nevada;
28
                                               2
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 3 of 17



 1          c. EOS CCA (“EOS”) is a foreign corporation that conducts business in the
 2
               state of Nevada; and
 3
 4          d. Audit & Adjustment Company, Inc. (“Audit & Adjustment”) is a foreign
 5             corporation that conducts business in the state of Nevada.
 6
 7
 8                             GENERAL ALLEGATIONS
 9
      7. EOS and Audit & Adjustment (collectively “Furnishers”) are inaccurately
10
11       reporting their respective Tradelines (“Errant Tradelines”) with an erroneous

12       notation of “account in dispute” on the following credit bureaus:
13
            a. EOS is inaccurately reporting its Errant Tradeline on Plaintiff’s Trans
14
15             Union credit file; and
16          b. Audit & Adjustment is inaccurately reporting its Errant Tradelines on
17
               Plaintiff’s Equifax credit file.
18
19    8. Plaintiff no longer dispute the Errant Tradelines from both the Plaintiff’s
20
         Equifax and Trans Union credit files.
21
      9. On January 9, 2020, Plaintiff obtained his Equifax and Trans Union credit
22
23       disclosures and noticed the Errant Tradelines reporting with a notation of
24
         account in dispute.
25
26
27
28
                                                  3
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 4 of 17



 1    10.On or about March 9, 2020, Plaintiff submitted a letter to Equifax and Trans
 2
         Union requesting that the credit bureaus remove the notation of account in
 3
 4       dispute.
 5    11.Equifax and Trans Union forwarded Plaintiff’s consumer dispute to the
 6
         Furnishers. The Furnishers received Plaintiff’s consumer dispute from Equifax
 7
 8       and Trans Union.
 9
      12.Equifax, Trans Union and the Furnishers did not consult the Credit Reporting
10
11       Resource Guide as part of its investigation of Plaintiff’s dispute.

12    13.In response to Plaintiff’s dispute, the Furnishers verified to Equifax and Trans
13
         Union that its reporting of its Errant Tradelines were accurate.
14
15    14.Plaintiff had not received Equifax and Trans Union’s investigation results.
16       Therefore, on April 18, 2020, Plaintiff obtained his Equifax and Trans Union
17
         credit disclosures, which showed that Equifax, Trans Union and the Furnishers
18
19       failed or refused to remove the notation of account in dispute.
20
      15.As a direct and proximate cause of the Defendants’ negligent and/or willful
21
         failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
22
23       Plaintiff has suffered credit and emotional damages. Plaintiff has also
24
         experienced undue stress and anxiety due to Defendants’ failure to correct the
25
26       errors in his credit file or improve his financial situation by obtaining new or
27       more favorable credit terms as a result of the Defendants’ violations of the FCRA.
28
                                              4
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 5 of 17



 1                                         COUNT I
 2
         NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING
 3                         ACT BY EOS
 4
      16. Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6    17.After being informed by Trans Union of Plaintiff’s consumer dispute of the
 7
         erroneous notation, EOS negligently failed to conduct a proper investigation of
 8
         Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 9
10    18.EOS negligently failed to review all relevant information available to it and
11
         provided by Trans Union in conducting its reinvestigation as required by 15
12
13       USC 1681s-2(b). Specifically, it failed to direct Trans Union to remove the

14       notation of account in dispute.
15
      19.The Errant Tradeline is inaccurate and creating a misleading impression on
16
17       Plaintiff’s consumer credit file with Trans Union to which it is reporting such
18       Tradeline.
19
      20.As a direct and proximate cause of EOS’ negligent failure to perform its duties
20
21       under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
22
         humiliation, and embarrassment.
23
24    21.EOS is liable to Plaintiff by reason of its violations of the FCRA in an amount

25       to be determined by the trier fact together with reasonable attorneys’ fees
26
         pursuant to 15 USC 1681o.
27
28
                                              5
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 6 of 17



 1     22.Plaintiff has a private right of action to assert claims against EOS arising under
 2
          15 USC 1681s-2(b).
 3
 4
 5
       WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
 6
 7 against the Defendant EOS for damages, costs, interest, and attorneys’ fees.
 8
 9
10                                         COUNT II

11          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING
12                            ACT BY EOS

13     23. Plaintiff realleges the above paragraphs as if recited verbatim.
14
       24.After being informed by Trans Union that Plaintiff disputed the accuracy of the
15
16        information it was providing, EOS willfully failed to conduct a proper
17        reinvestigation of Plaintiff’s dispute.
18
       25.EOS willfully failed to review all relevant information available to it and
19
20        provided by Trans Union as required by 15 USC 1681s-2(b).
21
       26.As a direct and proximate cause of EOS’ willful failure to perform its duties
22
23        under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

24        humiliation, and embarrassment.
25
       27.EOS is liable to Plaintiff for either statutory damages or actual damages he has
26
27        sustained by reason of its violations of the FCRA in an amount to be
28
                                                6
      Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 7 of 17



 1         determined by the trier fact, together with an award of punitive damages in the
 2
           amount to be determined by the trier of fact, as well as for reasonable attorneys’
 3
 4         fees that he may recover pursuant to 15 USC 1681n.
 5
 6
 7      WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
 8
     against the Defendant EOS for the greater of statutory or actual damages, plus
 9
10 punitive damages, along with costs, interest, and attorneys’ fees.
11
                                           COUNT III
12
13         NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING
                      ACT BY AUDIT & ADJUSTMENT
14
15      28. Plaintiff realleges the above paragraphs as if recited verbatim.
16      29.After being informed by Equifax of Plaintiff’s consumer dispute of the
17
           erroneous notation, Audit & Adjustment negligently failed to conduct a proper
18
19         investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
20
        30.Audit & Adjustment negligently failed to review all relevant information
21
           available to it and provided by Equifax in conducting its reinvestigation as
22
23         required by 15 USC 1681s-2(b). Specifically, it failed to direct Equifax to
24
           remove the notation of account in dispute.
25
26
27
28
                                                7
      Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 8 of 17



 1     31.The Errant Tradelines are inaccurate and creating a misleading impression on
 2
             Plaintiff’s consumer credit file with Equifax to which it is reporting such
 3
 4           Tradeline.
 5     32.As a direct and proximate cause of Audit & Adjustment’s negligent failure to
 6
             perform its duties under the FCRA, Plaintiff has suffered damages, mental
 7
 8           anguish, suffering, humiliation, and embarrassment.
 9
       33.Audit & Adjustment is liable to Plaintiff by reason of its violations of the
10
11           FCRA in an amount to be determined by the trier fact together with reasonable

12           attorneys’ fees pursuant to 15 USC 1681o.
13
       34.Plaintiff has a private right of action to assert claims against Audit &
14
15           Adjustment arising under 15 USC 1681s-2(b).
16
       WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
17
18 against the Defendant Audit & Adjustment for damages, costs, interest, and attorneys’
19
     fees.
20
                                            COUNT IV
21
22             WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING
23                       ACT BY AUDIT & ADJUSTMENT

24     35. Plaintiff realleges the above paragraphs as if recited verbatim.
25
26
27
28
                                                  8
      Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 9 of 17



 1      36.After being informed by Equifax that Plaintiff disputed the accuracy of the
 2
           information it was providing, Audit & Adjustment willfully failed to conduct a
 3
 4         proper reinvestigation of Plaintiff’s dispute.
 5      37.Audit & Adjustment willfully failed to review all relevant information available
 6
           to it and provided by Trans Union as required by 15 USC 1681s-2(b).
 7
 8      38.As a direct and proximate cause of Audit & Adjustment’s willful failure to
 9
           perform its duties under the FCRA, Plaintiff has suffered damages, mental
10
11         anguish, suffering, humiliation, and embarrassment.

12      39.Audit & Adjustment is liable to Plaintiff for either statutory damages or actual
13
           damages he has sustained by reason of its violations of the FCRA in an amount
14
15         to be determined by the trier fact, together with an award of punitive damages
16         in the amount to be determined by the trier of fact, as well as for reasonable
17
           attorneys’ fees that he may recover pursuant to 15 USC 1681n.
18
19
20
        WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
21
22 against the Defendant Audit & Adjustment for the greater of statutory or actual
23
     damages, plus punitive damages, along with costs, interest, and attorneys’ fees.
24
25
26
27
28
                                                 9
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 10 of 17



 1                                        COUNT V
 2
          NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING
 3                      ACT BY TRANS UNION
 4
       40.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6     41.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
 7
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
          term is defined in 15 USC 1681a.
 9
10     42.Such reports contained information about Plaintiff that was false, misleading, and
11
          inaccurate.
12
13     43.Trans Union negligently failed to maintain and/or follow reasonable procedures

14        to assure maximum possible accuracy of the information it reported to one or
15
          more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
16
17     44. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Trans Union
18        negligently failed to conduct a reasonable reinvestigation as required by 15
19
          U.S.C. 1681i.
20
21     45.As a direct and proximate cause of Trans Union’s negligent failure to perform its
22
          duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
23
24        and suffering, humiliation, and embarrassment.

25
26
27
28
                                               10
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 11 of 17



 1     46.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an
 2
          amount to be determined by the trier fact together with his reasonable attorneys’
 3
 4        fees pursuant to 15 USC 1681o.
 5
 6
          WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
 7
 8 against Trans Union for actual damages, costs, interest, and attorneys’ fees.
 9
10
11                                       COUNT VI

12          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING
13                       ACT BY TRANS UNION

14
       47.Plaintiff realleges the above paragraphs as if recited verbatim.
15
16
       48.Defendant Trans Union prepared, compiled, issued, assembled, transferred,
17
18        published, and otherwise reproduced consumer reports regarding Plaintiff as that
19        term is defined in 15 USC 1681a.
20
       49.Such reports contained information about Plaintiff that was false, misleading, and
21
22        inaccurate.
23
24     50.Trans Union willfully failed to maintain and/or follow reasonable procedures to
25        assure maximum possible accuracy of the information that it reported to one or
26
          more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
27
28
                                               11
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 12 of 17



 1     51. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Trans Union
 2
          willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 3
 4        1681i.
 5     52.As a direct and proximate cause of Trans Union’s willful failure to perform its
 6
          duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 7
 8        and suffering, humiliation, and embarrassment.
 9
       53.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an
10
11        amount to be determined by the trier of fact together with his reasonable

12        attorneys’ fees pursuant to 15 USC 1681n.
13
14
15        WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
16 against Defendant Trans Union for the greater of statutory or actual damages, plus
17
   punitive damages along with costs, interest, and reasonable attorneys’ fees.
18
19
20
21
22
23
24
25
26
27
28
                                              12
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 13 of 17



 1                                       COUNT VII
 2
          NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING
 3                        ACT BY EQUIFAX
 4
       54.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6     55.Defendant Equifax prepared, compiled, issued, assembled, transferred,
 7
          published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
 9        term is defined in 15 USC 1681a.
10
       56.Such reports contained information about Plaintiff that was false, misleading, and
11
12        inaccurate.

13     57.Equifax negligently failed to maintain and/or follow reasonable procedures to
14
          assure maximum possible accuracy of the information it reported to one or more
15
16        third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
17     58. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax
18
          negligently failed to conduct a reasonable reinvestigation as required by 15
19
20        U.S.C. 1681i.
21
       59.As a direct and proximate cause of Equifax’s negligent failure to perform its
22
23        duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

24        and suffering, humiliation, and embarrassment.
25
26
27
28
                                               13
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 14 of 17



 1     60.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an amount
 2
          to be determined by the trier fact together with his reasonable attorneys’ fees
 3
 4        pursuant to 15 USC 1681o.
 5
 6
            WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
 7
 8 against Equifax for actual damages, costs, interest, and attorneys’ fees.
 9
10                                       COUNT VIII
11
             WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING
12                          ACT BY EQUIFAX
13
       61.Plaintiff realleges the above paragraphs as if recited verbatim.
14
15     62.Defendant Equifax prepared, compiled, issued, assembled, transferred,
16        published, and otherwise reproduced consumer reports regarding Plaintiff as that
17
          term is defined in 15 USC 1681a.
18
19     63.Such reports contained information about Plaintiff that was false, misleading, and
20
          inaccurate.
21
       64.Equifax willfully failed to maintain and/or follow reasonable procedures to assure
22
23        maximum possible accuracy of the information that it reported to one or more
24
          third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
25
26
27
28
                                               14
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 15 of 17



 1     65. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax
 2
          willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 3
 4        1681i.
 5     66.As a direct and proximate cause of Equifax’s willful failure to perform its duties
 6
          under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 7
 8        suffering, humiliation, and embarrassment.
 9
       67.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an amount
10
11        to be determined by the trier of fact together with his reasonable attorneys’ fees

12        pursuant to 15 USC 1681n.
13
14
15        WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
16 against Defendant Equifax for the greater of statutory or actual damages, plus punitive
17
   damages along with costs, interest, and reasonable attorneys’ fees.
18
19
20
21                                    JURY DEMAND
22        Plaintiff hereby demands a trial by Jury.
23
24
25 DATED: October 30, 2020
26
27
28
                                               15
     Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 16 of 17



 1
 2                                By: /s/ Kristie L. Fischer
                                       Kristie L. Fischer
 3                                     2565 Coral Sky Court,
 4                                     Las Vegas, Nevada 89142
                                       Telephone: (702) 218-0253
 5                                     Email: fischer.kristie@gmail.com
 6                                     Attorneys for Plaintiff,
                                       Doherty Pierson III
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          16
Case 2:20-cv-02002-JAD-BNW Document 1 Filed 10/30/20 Page 17 of 17
